DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 5,362,505 (HSIEH) in view of United States Patent Application Publication No. 20080003339 (SMITH).
The claimed invention is directed to a recipe for a coated snack food product. 
Claim 1 recites a coated snack food comprising: 
41 wt % to 51 wt % seeds; and 
49 wt % to 59 wt % edible coating on the seeds by weight of the seeds, 
wherein the edible coating comprises: 13 wt % to 23 wt % potato starch; 12 wt % to 30 wt % flour; 6 wt % to 16 wt % sugar; 0.5 wt % to 7 wt % corn starch; and 0.25 wt % to 5 wt % sea salt.  These amounts relate to the weight of the coated seeds. 
HSIEH teaches at col. 3, lines 10-12 that final polysaccharide coating on the nuts of from about 0.1% to about 5%.  At col. 4, lines 30-35, the total amount of sucrose applied to the polysaccharide-coated nuts is typically, on a dry basis, from about 20% to about 80%.  Thus, even when including the polysaccharide coating, this encompasses the claimed snack food having 41 to 51% seeds and 49 to 59% edible coating. 

HSIEH does teach the use of maize (i.e., corn), rice, tapioca, potato starch-containing substances in the polysaccharide coating at col. 3, lines 1-5. 
HSIEH also teaches a sugar coating at col. 4, lines 15-20. 
HSIEH teaches at col. 5, lines 3-15 that the coating is crunchy and at col. 3, lines 1-4. HSIEH teaches that maize (i.e., corn), rice and tapioca starch/flour can be used. It would have been obvious to tapioca and rice flours as these contain rice and tapioca starches and could serves the polysaccharide coating. 
The starches are part of a film-forming polysaccharide forms a coating around the nuts thereby adhering the nut skins to the nuts (col. 2, lines 50-55). The aqueous solution contains from about 0.5% to about 30% by weight of the film-forming polysaccharide (col. 3, lines 5-10). The film-forming polysaccharide provides a durable coating around the individual nuts. This durable coating encases and therefore adheres the nut skins to or around the individual nuts. These encased nut skins are then able to withstand shear mixing and remain adhered to the nuts (col. 3, lines 63-68). The crystalline-amorphous sucrose coating formed exhibits improved texture characteristics. This coating is durable and crunchy but not excessively hard or brittle.  It is believed that the two substantially continuous systems are intermeshed. 
HSIEH teaches at col. 6, lines 38-58 that the sucrose coating step comprises a plurality of sucrose coating steps, more preferably at least about 4 sucrose coating steps. This is done to achieve a certain final amount of sucrose coating (e.g., 1/32 inch), coating texture will improve (e.g., crunchiness, reduced grainy texture, durability without excessive hardness) with each repetition of the sucrose coating step up to about 8 such repetitions.
Thus, it would have been obvious to vary the amount of potato starch and corn starch based on the level of adhesion needed. It would have to vary the amount of sucrose in the coating based on the 
The above-identified references do not teach the use of sea salt.
However, SMITH teaches a sea salt, having a mean particle size less than about 20 microns, for flavoring a food product, enhancing or potentiating flavor, and/or reducing the amount of dietary sodium [0037].
It would have been obvious to modify the above-identified references to incorporate the sea salt of SMITH, as SMITH teaches it can flavor a food product and enhance or potentiate flavor while also reducing the amount of dietary sodium. Moreover, it would have been obvious to vary the amount of salt to achieve a desired taste.
As to the claimed amounts, generally, differences in amounts (i.e., especially for recipes), concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
The applicant is also respectfully reminded that while food items are patentable, the culinary creativity of chefs is not the type of creativity which meets the standards for patentability. See General Mills v. Pillsbury Co.,378 F.2d 666 (8th Cir.1967) (first commercially successful one step mix for angel food cakes is not patentable because of nonobviousness standard since alleged invention is only the exact proportion of an already known leavening agent).  In this regard, courts have taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. In re Levin, 178 F.2d 945, 948 (C.C.P.A.1949) (butter substitute not patentable).


HSIEH teaches at col. 5, lines 3-15 that the coating is crunchy and at col. 3, lines 1-4 it is taught that rice and tapioca starch/flour can be used. It would have been obvious to use tapioca and rice flours as these contain rice and tapioca starches and could serves the polysaccharide coating.  Moreover, it would have been obvious to vary the amount of such starches based on the desire level of crunchiness. As to the claimed amounts, generally, differences in amounts (i.e., especially for recipes), concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").


Claim 4 recites that the composition has a thickness of the edible coating is 0.020 in. to 0.165 in.
HSIEH teaches that a coating of 1/32 (i.e., 0.03125 inches) to 1/8 inches (i.e., 0.125 inches) can be obtained (col. 7, lines 5-10). This falls within the claimed range of thickness. 

Claim 5 recites that the thickness of the edible coating on an individual seed has a maximum standard deviation of 0.015 inches throughout the edible coating.
HSIEH teaches at col. 6, lines 38-58 that the sucrose coating step comprises a plurality of sucrose coating steps, more preferably at least about 4 sucrose coating steps. This is done to achieve a certain final amount of sucrose coating (e.g., 1/32 inch), coating texture will improve (e.g., crunchiness, reduced grainy texture, durability without excessive hardness) with each repetition of the sucrose coating step up to about 8 such repetitions. Increased repetitions of the sucrose coating step to achieve a given amount of sucrose coating will not, however, reduce process times. Thus, it would have been obvious to one skilled on the art to repeat coating steps to obtain individual pieces having a maximum standard 

 Claim 6 recites a seasoned coating.
HSIEH teaches additional seasonings and flavors can be added (col. 4, lines 15-20). 

Claim 7 recites that a weight percent of total fat does not exceed about 25% of the total weight of the coated snack food.
HSIEH does NOT teach the addition of fat in the coating.  Thus, the amount would not “exceed about 25%”, as claimed. 

Claim 8 recites that a weight percent of saturated fat does not exceed about 4% of a total weight of the coated snack food.
As to claims 7-8, HSIEH does not teach the addition of fat for any of the coatings.

Claim 10 recites a coated snack food prepared by a process comprising:

(a)    providing seeds;

(b)    roasting the seeds in oil;

(c)    after roasting the seeds in oil, adding the seeds to a continuous breader having a rotating drum that provides limited tumbling of the seeds within the drum, with the rotation of the drum providing centrifugal force that limits tumbling of the seeds;

(d)    spraying a tacking solution comprising water and sugar onto the seeds in the continuous breader to wet the seeds;

(e)    thereafter adding a dry powder comprising potato starch, flour, sugar, corn starch, and sea salt and to provide a coating layer on the seeds;

(f)    optionally repeating steps (d) and (e) to provide one or more additional coating layers until a desired total coating thickness is achieved;

(g)    removing the wet, coated seeds from the continuous breader;
(h) baking the wet, coated seeds in an oven to make the coating crunchy while evaporating water therefrom so that the coating has a_hardness of at least 20 kg when analyzed for texture, and wherein the coating comprises 13 wt% to 23 wt% potato starch, 12 wt% to 30 wt% flour, 6 wt% to 16 wt% sugar, 0,5 wt% to 7 wt% corn starch, and 0.25 wt% to 5 wt% sea salt, by weight of the coated seeds;

(j)    (i) cooling the cooked, coated seeds;

(k)    (j) applying oil to the cooked, coated seeds;

(l)    (k) tumbling the cooked, coated seeds; and

(m)    optionally applying seasoning to the cooked, coated seeds to provide the coated snack food.
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.).
It is noted that some of the process steps impact the seed.  
Step (b) roasts seeds in oil. This cooks the seed but there is no indication how much oil is present after tumbling, if any. Thus oil is not an ingredient until step (k) see below.   HSIEH teaches that the nuts are heated/cooked in a nut roaster at (col. 5, lines 24-30). 
Step (d) provides a solution of water and sugar.  In that an aqueous solution is sprayed on the seeds, this is further indication that the coating does not contain oil. HSIEH teaches a coated nut (col. 2, lines 53-60), wherein the nut is coated with a modified starch and sucrose (col. 3, lines 1-3 and col. 4, lines 14-20). The total amount of sucrose applied is 20 to 80% of the nut (col. 4, lines 30-35). The total amount of modified starch on the nut would be 0.1 to 5.0% (col. 3, lines 5-12). 
Thus, HSIEH teaches a coated snack food with the same ingredients. The coated snack food would the same properties such as density.  


It would have been obvious to modify the above-identified references to incorporate the sea salt of SMITH, as SMITH teaches it can flavor a food product and enhance or potentiate flavor while also reducing the amount of dietary sodium. Moreover, it would have been obvious to vary the amount of salt to achieve a desired taste.
Steps (d) and (e) are repeated based on desired thickness of the coating. HSIEH does teach that the size of the coating can vary. At col. 7, lines 5-15, it is taught that the number of sucrose coating steps should be sufficient to obtain the desired coating thickness (normally 1/32 to inches) while minimizing the formation of small hard confectionery pieces (rather than a coating on the nuts) and sufficient to obtain the textural hard ness corresponding to the amount of crunch desired. Too few sucrose coating steps for a particular coating thickness can result in undesirable formation of small hard confectionery pieces. Thus, it would have been obvious to the thickness of the coating. 
Step (h) bakes the seed. This results in a cooked seed with a certain hardness.   HSIEH teaches that the nuts are heated/cooked in a nut roaster at col. 5, lines 24-30).  It would have been obvious to bake the seed to a desired doneness based on taste and texture. At col. 7, lines 54-63, the skins are included. HSIEH teaches that when peanuts are utilized, the skins contribute a red hue to the coating by the leaching of some of the pigment from the skins into the syrup during coating and by providing a reddish/brown background under the confectionery coating and also a woody and somewhat bitter characteristic flavor. Furthermore, the skins help provide a base on which the polysaccharide coating and the crystalline-amorphous sucrose coating better adhere than the oily surface of a blanched nut 
HSIEH also teaches a sugar coating at col. 4, lines 15-20. 
HSIEH teaches at col. 5, lines 3-15 that the coating is crunchy and at col. 3, lines 1-4 HSIEH teaches that maize (i.e., corn), rice and tapioca starch/flour can be used. It would have been obvious to tapioca and rice flours as these contain rice and tapioca starches and could serves the polysaccharide coating. 
The starches are part of a film-forming polysaccharide forms a coating around the nuts thereby adhering the nut skins to the nuts (col. 2, lines 50-55). The aqueous solution contains from about 0.5% to about 30% by weight of the film-forming polysaccharide (col. 3, lines 5-10). The film-forming polysaccharide provides a durable coating around the individual nuts. This durable coating encases and therefore adheres the nut skins to or around the individual nuts. These encased nut skins are then able to withstand shear mixing and remain adhered to the nuts (col. 3, lines 63-68). The crystalline-amorphous sucrose coating formed exhibits improved texture characteristics. This coating is durable and crunchy but not excessively hard or brittle.  It is believed that the two substantially continuous systems are intermeshed. 
HSIEH teaches at col. 6, lines 38-58 that the sucrose coating step comprises a plurality of sucrose coating steps, more preferably at least about 4 sucrose coating steps. This is done to achieve a certain final amount of sucrose coating (e.g., 1/32 inch), coating texture will improve (e.g., crunchiness, reduced grainy texture, durability without excessive hardness) with each repetition of the sucrose coating step up to about 8 such repetitions.
Thus, it would have been obvious to vary the amount of potato starch and corn starch based on the level of adhesion needed. It would have to vary the amount of sucrose in the coating based on the desired thickness of coating which as taught by HSIEH impacts the texture and how hard the coated In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").

Step (j) applies oil to the seed. HSIEH teaches that the nuts are heated/cooked in a nut roaster at col. 5, lines 24-30).   This nuts have an oily surface as established (col. 8, lines 60-65).  How the oil is applied/results on the surface of the nuts is a product by process recitation as discussed above. 
It would have been obvious to modify the above-identified references to incorporate the sea salt of SMITH, as SMITH teaches it can flavor a food product and enhance or potentiate flavor while also reducing the amount of dietary sodium. Moreover, it would have been obvious to vary the amount of salt to achieve a desired taste.
 The claims do not indicate any final amounts, percentages or ratios of ingredients in the final product.   

Claim 11 recites a yield loss of coated, cooked seeds, due to misformation, splits, and marriages, is less than 1%. However, this is a process recitation that does not result in a difference in a structural difference.  It would have been obvious to bake the seed to a desired doneness based on taste and texture.




As to claim 13, claim 13 recites that the oven is a modular rotary oven. However, this is a process recitation that does not result in a structural difference. 

It is noted that claim 14 recites a tacking solution with 44% sugar and 11% potato starch (i.e., a 4:1 ratio).  Again, not final amounts, percentages of ratios of ingredients are provided for the claimed coated snack food.  However, it is noted that the lower amounts of sucrose and modified starch (i.e. 20 to 80% sucrose and modified potato starch of 0.1 to 5.0% (col. 3, lines 5-12) would be in a 4:1 ratio.

As to claim 15, the tacking solution is added in unequal amounts.  However, again, the manner in which the solution is applied is a process limitation which does not result in a in a structural difference.

As to claim 16, the method further comprises spinning the coated seeds rounding drum from about 8 minutes to about 10 minutes. However, this is a process recitation that does not result in a in a structural difference.

As to claims 17 and 18, the density of the seed would vary based on the type of seed (not specified in claim 17 and 18) and desired level of crispiness and texture of the seed. 

Claim 9 is /are rejected under 35 U.S.C. 103 as being unpatentable over HSIEH and SMITH  as applied to claims 1-8 above, and further in view of WO 81/0942 (GUSATAFSON).
Claim 9 recites that the seeds are medium Runner peanuts.
HSIEH doe teach the use of peanuts but not runner peanuts. 
GUSTAFSON teaches that the susceptibility of seed coat damage and loss is dependent upon the type of the peanuts. Spanish and Bunch Type peanuts are more susceptible to damage than Runner Types.
The seed coat or testa also varies considerably in different types of peanuts. In the Spanish peanuts, which are some of the smaller peanuts crown in the United States, the seed coats or testa are relatively smooth and considerably smoother than the testa or seed coat of the Runner. Types of peanuts which are generally somewhat larger or of an intermediate size as compared to the smaller Spanish peanuts. The largest peanuts are the Bunch Type peanuts, and these Bunch Type peanuts have seed coats which are considerably more wrinkled and less smooth than the testa of the Runner Type peanuts. Thus, runner peanuts are large than Spanish peanuts but smaller than Bunch type, i.e., medium sized (see page 2 bridging page 3). 
Thus, it would have been obvious to one skilled in the art to use runner peanuts as the runner is more durable than Spanish peanuts.   

Response to Arguments
Applicant's arguments filed May 17, 2021 have been fully considered but they are not persuasive. 
The anticipation rejection is withdrawn in view the changes to claim 10 limiting the amount of coating materials. 
The obviousness rejections for all claims are maintained.
potential problems with the texture of the coating" and "may result in a coating that is soggy, sticky, or has other undesirable organoleptic properties." (Spec, at | [0006].) However, "[b]aking a pre-cooked coated seed may [] result in a cooked, coated nut that is crispy and crunchy." (Spec, at | [0024].). 
However, the specification fails to provide any definitive evidence that that the coated nut of the claimed invention is crispier or exhibits some sort of unexpected property. Indeed, HSEIH teaches at the outset are also crisp and crunchy (col. 7, lines 40-52). An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original) (see MPEP 716.02(e )). 
Furthermore, HSEIH even teaches that the crunchiness of the nut can be comprised at col. 7, lines 43-52 as follows: 

    PNG
    media_image1.png
    126
    274
    media_image1.png
    Greyscale



The applicant also argues that the coating of Hsieh would not comprise "6 wt % to 16 wt % sugar by weight of the coated seed" as required by claim 1. Hsieh describes "[t]he total amount of sucrose applied to the polysaccharide-coated nuts is typically, on a dry basis, from about 20% to about 80%, preferably from about 30% to about 60%, by weight of the coated nuts." (Hsieh at 4:32-35.) The coating of Hsieh would lack "6 wt % to 16 wt % sugar by weight of the coated seed" as recited in claim 1.
However, it would have been obvious to vary the amount of sucrose based on desired sweetness. As to the claimed amounts, generally, differences in amounts (i.e., especially for recipes), concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
The applicant is also respectfully reminded that while food items are patentable, the culinary creativity of chefs is not the type of creativity which meets the standards for patentability. See General Mills v. Pillsbury Co.,378 F.2d 666 (8th Cir.1967) (first commercially successful one step mix for angel food cakes is not patentable because of nonobviousness standard since alleged invention is only the exact proportion of an already known leavening agent).  In this regard, courts have taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. In re Levin, 178 F.2d 945, 948 (C.C.P.A.1949) (butter substitute not patentable).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/PHILIP A DUBOIS/               Examiner, Art Unit 1791                                                                                                                                                                                         
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791